DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 10 has been amended to include previously indicated allowable subject matter. The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
Figures 1, 6(a) and 6(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Figure 1 shows a typical Littrow configuration (see pg pub of instant application [0015]) while figures 6(a) and 6(b) show Littrow and Littman type ECDLs of the prior art. Figures 1, 6(a) and 6(b) do not appear to illustrate the basis of the invention per se, but rather they are provided to better understand the technology. Specifically, none of these show the angled facet of the instant application which appears to be the basis of the invention.   See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement 
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Regarding the objection to the drawings, the applicant argues that figures 1, 6A and 6B should not be labeled as prior art because they include components produced based on the disclosed embodiment including the limitation “wherein the particular laser chip includes an antireflection coating of the output end of the laser gain medium, and the method further comprises removing the antireflection coating prior to modifying the output end.” However figures 1, 6A, and 6B do not illustrate the limitation per se; rather, they show a typical Littrow configuration and Littrow and Littman type ECDLs of the prior art as discussed in the previous office action.  Although the devices shown in figures 1, 6A, and 6B may be formed by the claimed method, they may also be formed by other methods.  For example, they may be formed using a laser chip that does not require removing an antireflection coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/Primary Examiner, Art Unit 2828